Title: Thomas Jefferson to Horatio G. Spafford, 17 March 1814
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Dear Sir Monticello Mar. 17. 14.
          I am an unpunctual correspondent at best. while my affairs permit me to be within doors, I am too apt to take up a book, and to forget the calls of the writing table. besides this I pass a considerable portion of my time at a possession so distant, and uncertain as to it’s mails that my letters always await my return here. this must
			 apologise for my being so late in acknoleging your two favors of Dec. 31. 17. and Jan. 28. as also that of
			 the gazetteer which came safely to hand. I have read it with pleasure, and derived from it much
			 information which I did not possess before. I wish we had as full a statement
			 as to all our states. we should know ourselves better our circumstances and resources, and the advantageous ground we stand on as a whole. we are certainly much in debted to you for such a this fund of valuable information.—I join in your
			 reprobation of our merchants, priests and lawyers for their adherence to England & monarchy in preference to their own country and it’s constitution. but merchants have no country. the mere spot they stand on does not constitute so strong an attachment as that from
			 which they draw their gains. in every country and in every age, the priest
			 has been hostile to liberty. he is always in alliance with the Despot abetting his abuses in return for protection to
			 his own. it is easier to acquire wealth and power by this combination than by deserving them: and to effect this they have perverted the purest religion ever preached to man, into mystery &
			 jargon unintelligible to all mankind & therefore the safer engine for their purposes. with the lawyers it is a new thing. they have in the mother country been generally the firmest supporters
			 of
			 the
			 free principles of their constitution. but there too they have changed.
			 I ascribe much of this to the substitution of Blackstone
			 for my Lord Coke, as an elementary work.
			 in truth Blackstone and Hume have made tories of all England, and are making tories of those young Americans whose native feelings of independance do not place them above the wily sophistries of a Hume or a Blackstone. these two books, but especially the former have done more towards the suppression of the liberties of man, than all the million of men in arms of Bonaparte and the millions of human lives with the sacrifice of which he will stand loaded before the judgment seat of his maker.
			 I fear nothing for our liberty from the assaults of force; but I have
			 seen and felt much, and fear more from English books, English prejudices, e English manners, and the apes, the dupes, and designs among our professional crafts. when I look around me for security against these seductions, I find it in the wide spread of our
			 Agricultural citizens, in their unsophisticated minds, their independance and their power if called on to crush the Humists of our cities, and to maintain the principles which severed us from England. I see our safety in the extent of our confederacy, and in the probability that in the proportion of that the sound parts will always be sufficient to crush local poisons. in this hope I
			 rest, and tender you the assurance of my esteem and respect.
          Th:
            Jefferson
        